ON MOTION EOR REHEARING.
PER CURIAM.
— It may be well in acting upon this motion to state that the majority of the court entertain the opinion that the testimony tended to prove negligence on the part of the defendant company in failing to give the appropriate signals of the approach of the north-bound car, if not in other particulars of the negligence alleged in the petition.
The majority of the court consider that some of the instructions refused might well have been given, especially the one heretofore quoted in the opinion of the court.
The majority of the court are further of the opinion that the question whether plaintiff was guilty of contributory negligence directly conducing to his injury was, on the facts disclosed at the last trial, a question of fact for the jury.
The motion for rehearing is overruled, in which order all the judges concur for the reasons already given in the main opinion and in this memorandum.